DETAILED ACTION
1.	This office action is a response to an application filed on 10/26/2020 in which claims 28 and 35 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor-to-file. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/13/2017, 04/22/2019 and 06/03/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.	Claims 28 and 35 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
6.	The closest prior art is Yousuke et al (JP 2003198624 A) which discloses server transmit description file stored in the storage to the client terminal based on request, the client terminal performs a confirmation process to confirm availability of access to firewall device and display confirmation result. However, Yousuke does not disclose server have a storage storing 
	The another closet prior art Ooba (US 2012/0005336 A1) which discloses transmit description file without being routed through the host server to the client terminal. However, Ooba does not disclose server have a storage storing description file including a script in which the host server and a predetermined port number are defined, and a transmitter transmits, without being routed through the host server, the description file stored in the storage to the client terminal based on a request from the client terminal, the request being received without being routed through the host server, the client terminal performs a confirmation process to confirm availability of access to the host server with the predetermined port number based on the description file retrieved from the server without being routed through the host server.
	The cited prior arts fail to teach or suggest “ server have a storage storing description file including a script in which the host server and a predetermined port number are defined, and a transmitter transmits, without being routed through the host server, the description file stored in the storage to the client terminal based on a request from the client terminal, the request being received without being routed through the host server, the client terminal performs a confirmation process to confirm availability of access to the host server with the predetermined port number based on the description file retrieved from the server without being routed through 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service 

/A. M. A./
Examiner, Art Unit 2452

/Patrice L Winder/Primary Examiner, Art Unit 2452